Citation Nr: 0415068	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for gastritis, duodenitis, 
and diverticula, claimed as secondary to medications taken 
for service-connected traumatic osteoarthritis of the left 
knee.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1984 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in November 1998, which denied service connection for a 
stomach disorder, claimed as secondary to medication taken 
for a service-connected left knee disability.

In December 1999, the veteran affirmatively waived his right 
to a personal hearing before a Veterans Law Judge of the 
Board.


FINDING OF FACT

There is no evidence of a causal relationship between the 
veteran's gastritis, duodenitis, or diverticula and 
medications taken for service-connected traumatic 
osteoarthritis of the left knee.   


CONCLUSION OF LAW

Gastritis, duodenitis, and diverticula are not proximately 
due to, or the result of,  medications taken for service-
connected traumatic osteoarthritis of the left knee.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, under VCAA, VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102; 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  First, in March 2001, the RO sent the veteran a 
letter advising him of the VCAA and VA's duties to notify and 
assist; what evidence and information are required to show 
entitlement to benefits on his claim; what evidence and 
information are in the file; what additional evidence and 
information are needed; what specifically the VA would do to 
assist him in developing his claim; what specific evidence 
the VA is responsible for obtaining; and what the veteran is 
responsible for doing to help the VA assist him in developing 
the claim.  The letter further advised the veteran where and 
when to send any additional information and evidence and how 
he can contact VA if he has questions or needs assistance.  
In addition, the letter asked the veteran to advise the RO of 
any treatment records or other relevant evidence in 
existence.  Finally, in the July 2003 Supplemental Statement 
of the Case (SSOC), the RO advised the veteran of VA 
regulations pertaining to the duty to assist (38 C.F.R. 
§ 3.159).  

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  The RO has obtained and associated 
with the claims folder relevant evidence, which includes VA 
medical treatment records and private physician's records.  
The record also indicates that the veteran recently was 
afforded a VA medical examination in connection with his 
claim.    

The Board notes that, after the issuance of the July 2003 
SSOC, the veteran did not send any additional evidence to 
support the claim or indicate that he desired further VA 
assistance or inquire about any issue concerning the VCAA.  
The Board finds it reasonable to construe these facts to mean 
that the veteran is satisfied with the VCAA notification and 
evidentiary development in his claim.  In light of all of the 
above, the Board finds that VA has fulfilled its notification 
and assistance obligations consistent with VCAA, VA 
regulations implementing VCAA, and applicable precedent, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In conclusion, the Board finds that all reasonable efforts to 
secure and develop the evidence necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish a 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  The 
Board concludes that a decision on the merits now would not 
violate the VCAA, nor prejudice the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  
II.  Laws and Regulations Governing Service Connection

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Also, service connection is granted for a 
disease diagnosed after discharge when the evidence 
establishes incurrence in service.  38 C.F.R. § 3.303(d) 
(2003).  Service connection for certain chronic diseases, 
such as arthritis, will be rebuttably presumed if they are 
manifested to a compensable degree within one year after 
active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran alleges entitlement to service connection for 
gastritis, duodenitis, and diverticula, as secondary to 
medications taken for service-connected left knee arthritis.  
Under 38 C.F.R. § 3.310(a), service connection is granted for 
disability proximately due to, or the result of, a service-
connected disability.  Secondary service connection 
essentially means that a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

III.  Evidence

Service Medical Records

The veteran's service medical records are not instructive on 
the issue of service connection, as there is no evidence that 
the veteran had been on medications either before or during 
active duty that could have caused or contributed to 
gastritis, duodenitis, or diverticula.  In fact, in the 
enlistment report of medical history (May 1984), the veteran 
specifically stated that he was not on any medication at that 
time.  Further, in an April 1987 report of medical history, a 
few months before discharge, the veteran again stated that he 
was not on any medication.

VAMC Records

VA medical center (VAMC) treatment notes from March 1990 
indicate that ibuprofen was given for complaints of left knee 
pain.  Notes dated in April 1991 provide that the treatment 
plan for the left knee disability would include Motrin.  In 
December 1996, Relaphen was given for left knee pain.  In 
January 1997, the veteran was advised to take Flexiril for 
complaints of low back pain. Treatment notes dated in October 
1998 indicate that Cyclobenzaprine was given for back pain.  
(Service connection is not in effect for a back disability.)

Private Physicians' Records

The record also includes September 1996 treatment notes of a 
private physician.  They indicate that the veteran's physical 
examination results for the abdomen were negative.  The 
treatment plan for the left knee degenerative joint disease 
included medications (Lodine and Flexiril).  On one occasion 
in September 1996, the veteran reported to this physician 
that Motrin upsets his stomach.  

In May 1999, Dr. G. D., a private physician, wrote a report 
describing his evaluation of the veteran for abnormal renal 
functioning.  According to the report, the veteran provided a 
history of taking anti-inflammatory medication such as Motrin 
for left knee pain, as well as frequent upset stomach after 
eating.  He reportedly denied being on any medication at that 
time.  Dr. G. D. stated that he suspected a chronic tubular 
interstitial disease that could be associated with analgesics 
and irritable gut syndrome, possibly related to non-steroidal 
anti-inflammatory use.  





VA Compensation and Pension (C&P) Examination Reports

The report of a VA orthopedic examination dated in January 
1990, apparently completed in connection with the left knee 
disability claim, indicates that the veteran denied being on 
any medication.  As noted in a May 1992 orthopedic 
examination report, the veteran again denied taking any 
medication for the left knee disability.  The report of an 
April 1994 orthopedic examination indicates that the veteran 
denied taking any medications for back or knee pain.
 
The record includes a March 2003 VA C&P examination report.  
After reviewing the veteran's claims file, which included the 
report of a prior C&P examination in October 2002, and EGD 
(esophagogastroduodenoscopy), sigmoidoscopy, and UGI (upper 
gastrointestinal) studies in late 2002 showing normal 
results, the VA physician diagnosed the veteran with 
gastroesophageal reflux disease (GERD), by history only, and 
chronic diarrhea, at least as likely as not irritable bowel 
syndrome (IBS).  As there were no objective findings of 
gastrointestinal pathology based on radiology and endoscopic 
studies, the doctor specifically stated that the diagnosed 
disorders and gastrointestinal complaints are not related to 
medication taken for the left knee disability, nor have they 
worsened by medication taken for the knee.  Moreover, the 
report notes that the veteran reportedly has not taken Motrin 
since 1994.  

The Board notes that the VA physician who conducted the March 
2003 and October 2002 C&P examinations first examined the 
veteran in October 1998.  The October 1998 C&P examination 
report provides for a diagnosis of gastritis, duodenitis, and 
diverticula, based upon an evaluation of the veteran and 
diagnostic studies, which included a barium enema and upper 
gastrointestinal radiology.  In 1998, the doctor had opined 
that gastritis and duodenitis could be associated with drugs 
such as Motrin, but that she was unsure at that time as to 
the first manifestation of gastrointestinal complaints.  The 
veteran reportedly was not on Motrin or other medications in 
October 1998 (see examination report).      



IV.  Analysis

The evidence above, in sum, indicates that the veteran either 
had been given, or was advised to take, various medications, 
including ibuprofen, Motrin, Relaphen, Lodine, Flexiril, and 
Cyclobenzaprine for the service-connected left knee 
disability and/or complaints of back pain (not service-
connected), from the early 1990s to late 1990s.  The only 
specific complaint in the record about the side effects of 
pain medication for the knee disability is the complaint 
about gastric pain following taking Motrin.  The veteran 
reportedly discontinued taking Motrin in 1994, yet the first 
evidence of a complaint about Motrin upsetting his stomach is 
some two years later, in September 1996, and the veteran did 
not file a claim seeking secondary service connection until 
another two years thereafter, in September 1998. 

The only evidence of record definitively addressing the issue 
of secondary service connection is the VA physician's opinion 
in March 2003 that there is no objective evidence of 
gastrointestinal pathology, and that the veteran's diagnosed 
disorders (GERD by history only, and chronic diarrhea, at 
least as likely as not IBS) are not related in any way to the 
medication taken for the left knee disability.  

While the Board notes that Dr. G. D., a private physician, 
opined in May 1999 that there might be some connection 
between use of medication like Motrin and suspected chronic 
tubular interstitial disease and/or irritable gut syndrome, 
there is no definitive medical opinion on this issue by Dr. 
G. D. or any other doctor.  Moreover, the Board notes that 
Dr. G. D. apparently saw the veteran once for possible kidney 
problems, whereas the VA physician examined the veteran three 
times and reviewed the veteran's medical history and claims 
folder before rendering her March 2003 opinion.  In contrast, 
Dr. G. D.'s tentative opinion apparently was based upon a 
history of medication taken given by the veteran only.  It is 
notable that the veteran told the VA physician that he 
discontinued taking Motrin in 1994; however, Dr. G. D.'s 
report indicates that the veteran reported being "prescribed 
Motrin" up to about one year before May 1999.  The Board has 
weighed these factors and apparent inconsistencies in 
reviewing the VA physician's examination reports and Dr. G. 
D.'s report, and finds that the former carries more weight 
for the purposes of determining whether secondary service 
connection is warranted.     
In light of the foregoing, and a definitive medical opinion 
finding no basis for secondary service connection, the Board 
must conclude that the preponderance of the evidence is 
against the claim.   Accordingly, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for gastritis, duodenitis, 
and diverticula, claimed as secondary to medications taken 
for service-connected traumatic osteoarthritis of the left 
knee, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



